Citation Nr: 0700694	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-38 012	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection left ankle disability.

3. Entitlement to service connection for a right ankle 
disability. 

4. Entitlement to service connection for a right leg 
disability.

5. Entitlement to service connection for a right hip 
disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1952 to August 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge.  The transcript is of record. 


FINDINGS OF FACT

1. Traumatic arthritis of the right knee was not shown during 
service or within the one-year period after service, and 
traumatic arthritis of the right knee is unrelated to an 
injury of service origin. 

2. Traumatic arthritis of the left knee first diagnosed after 
service was the result of an in-service injury 

3. A right ankle disability is not currently shown. 

4. A right leg disability is not currently shown. 

5. A right hip disability is not currently shown.




CONCLUSIONS OF LAW

1. A right knee disability, traumatic arthritis, was not 
incurred or aggravated by service, and service connection for 
arthritis may not be presumed based on the one-year 
presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2006). 

2. Traumatic arthritis of the left ankle was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2006). 

3. A right ankle disability was not incurred in or aggravated 
by service. 38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b), (West 
2002); 38 C.F.R. § 3.303 (2006). 

4. A right leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b), (West 
2002); 38 C.F.R. § 3.303 (2006).

5. A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b), (West 
2002); 38 C.F.R. § 3.303 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter 
dated in October 2003.  In the notice, the veteran was 
informed of the type of evidence needed to substantiate the 
claims for service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claims.  
 
As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the provision for an effective date).  



On the claims denied, to the extent that the VCAA notice did 
not include the degree of disability assignable or the 
provision for an effective date, as the claims are 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473.

To the extent the claim of service connection for a left 
ankle disability is resolved in the veteran's favor, VCAA 
compliance as to the duty to notify and to assist is moot.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded a VA 
examination.  Additionally, the service medical records are 
associated with the claims file, as are the identified and 
available relevant post-service medical records.  The Board 
finds that the RO has obtained all identified evidence to the 
extent possible.  As there is no indication of the existence  
of additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in November 1953 the 
veteran fell from a water truck and he strained his left 
ankle and torn a muscle in the right thigh.  After three days 
he was returned to duty.  In January 1954, the veteran again 
strained his left ankle.  A fracture was suspected, but a 
subsequent note indicated that the left ankle was negative.  
The service medical records contained no complaint, finding, 
or history of an injury to the right knee, right ankle, right 
leg, or right hip.  On separation examination, there was no 
abnormality found for the right knee, left ankle, right 
ankle, right leg, or right hip. 

After service, VA records document right knee pain of several 
months' duration in February 2001.  

Records of J.W., MD, dated in 2002, disclose a history of 
right knee pain of several months' duration.  The assessment 
was early osteoarthritis of the right knee by X -ray.  

In a statement in February 2005, J.W., MD, stated that he had 
treated the veteran for multiple joint problems, including 
the knee and hip, and following a review of the service 
medical records, he expressed the opinion that it was more 
likely than not that the veteran's current conditions are 
directly related to the conditions sustained and treated in 
service.  

On VA examination in April 2005, the VA examiner diagnosed 
traumatic arthritis of the left ankle and right knee by X-
ray.  The examiner indicated that he concurred with the 
statement of J.W., MD.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Continuous service for 90 days or more and the post-service 
development of a presumptive disease such as arthritis to a 
degree of 10 percent within one year from the date of 
termination of such service establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Right Knee 

The service medical records do not document a right knee 
injury or any right knee abnormality.  The veteran did suffer 
a right thigh muscle injury, but there was no finding or 
complaint or history that the right knee joint was involved. 

After service, right knee pain of several months' duration 
was first documented in 2001 and early osteoarthritis of the 
right knee by X-ray was first shown in 2002, almost 50 years 
after service, and well beyond the one-year period for 
presumptive service connection for arthritis under 38 C.F.R. 
§§ 3.307 and 3.309.  Also, the absence of documented 
complaints of right knee problems from 1954 to 2001 weighs 
against the claim that right knee pain, first documented in 
2001, is related to service.  38 C.F.R. § 3.303(b); Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). 

As for the opinion of J.W., MD, that it was more likely than 
not that the veteran's current conditions are directly 
related to the conditions sustained and treated in service, 
the record shows that the right knee was not injured or 
treated in service. To the extent that the opinion attributes 
the current right knee disability to service, the opinion is 
inconsistent with the facts and the Board rejects the opinion 
as favorable evidence.  For the same reason, the Board 
rejects the VA examiner's concurrence. 

In the absence of evidence of an in-service right knee 
injury, the preponderance of the evidence is against the 
claim and service connection for a right knee disability is 
not established.  38 U.S.C.A. § 5107(b).  

Left Ankle 

The service medical records show that the veteran twice 
injured his left ankle during service.  After service on VA 
examination in 2005, the diagnosis was traumatic arthritis of 
the left ankle by X-ray, which the examiner attributed to the 
injury in service.  Although there is no medical evidence of 
a diagnosis or treatment of traumatic arthritis of the left 
ankle until 2005, almost 50 years after service, service 
connection may be established for a disability diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the injury was 
incurred in service.  In this case, a VA examiner did 
attribute the current left ankle disability to the in-service 
injuries, and there is no competent evidence that contradicts 
the opinion. 

Since the VA medical opinion is consistent with the facts of 
the record as to the left ankle and is favorable to claim, 
the Board finds service connection for traumatic arthritis of 
the left ankle is established.  

Right Ankle, Right Leg and Right Hip 

The service medical records contain no complaint, finding, or 
history of any injury involving the right ankle, right leg, 
and right hip.  And there is medical evidence after service 
that documents a complaint, diagnosis, history, or finding of 
any right ankle, right leg, or right hip disability, although 
the veteran has complained of pain.  

Pain, alone, without a sufficient factual showing that the 
pain is derived from an in-service disease or injury is not a 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).  

In the absence of proof of any present disability, there is 
no valid claim of service connection for right ankle, right 
leg, or right hip disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

As there is no favorable evidence of current right ankle, 
right leg, or right hip disability, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability, including 
traumatic arthritis, is denied. 

Service connection for traumatic arthritis of the left ankle 
is granted.

Service connection for a right ankle disability is denied.

Service connection for a right leg disability is denied.

Service connection for a right hip disability is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


